DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The following prior art were considered but do not teach applicant’s limitations of associate the failures simulated by one or more of the tests with an unacceptably high probability that the service will suffer an outage infer, from recorded mean-time-between-failures and mean-time-to-repair statistics of a first component of the platform, a relative probability of failure of a layer of the first component, identify, by comparing the key performance indicator measurements with the inferred relative probabilities of failure, the unacceptably high probability, select the corrective action most likely to reduce the unacceptably high probability, select component layers in which to simulate failure in each Mode A test, and select combinations of component layers in which to simulate failure in each Mode B test whether viewed alone or in combination with one another.
 Qadri et al. (US-PGPUB-NO: 2019/0213104 A1) teaches a cloud validation service provider acquires and securely stores certification tests developed by cloud component providers, integrated solution providers and others.
 Tejaprakash et al. (US-PGPUB-NO: 2019/0104047 A1) teaches a test package can include at least one virtual network function (VNF) for testing. The device can 
 Prabath et al. (US-PGPUB-NO: 2020/0133814 A1) teaches an application performance analytics platform may include at least a monitoring system, a time series database, and an APM tool collector, all of which may be programmatically interfaced with or connected to each other. 
 Chen et al. (US-PGPUB-NO: 2002/0188904 A1) teaches improving the efficiency of fault simulation using logic fault back tracing. 
 Sun et al. (US-PGPUB-NO: 2020/0104774 A1) teaches detecting an anomaly pattern in a plurality of values of a performance indicator. A warning message about the detected anomaly pattern is sent to an alert recipient that is selected by a machine learning model trained to identify alert recipients based at least in part on detected anomaly patterns.
 Olofsson et al. (US-PGPUB-NO: 2014/0036913 A1) teaches a device connected to a network as part of a multicast tree receives a revised unicast routing and distributes the revised unicast routing and a query packet to a downstream device in the multicast tree. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193